Fourth Court of Appeals
                                           San Antonio, Texas
                                                      July 14, 2015

                                               No. 04-15-00096-CV

                                        ALS 88 DESIGN BUILD LLC,
                                                 Appellant

                                                 v.
                                               MOAB
                                       MOAB CONSTRUCTION CO.,
                                              Appellee

                         From the 407th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-CI-03033
                                 Honorable Gloria Saldana, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to August 14, 2015.


                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Tom Hall                                             Regina Criswell
                 Law Office of Thomas C. Hall, P.C.                   Law Office of Regina Bacon Criswell
                 115 East Travis Street, Suite 700                    Carriage Place
                 San Antonio, TX 78205                                San Antonio, TX 78250